Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 1/4/22 are acknowledged; claims 15-30 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-18, 20-22, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isom (US 4997048).
CLAIM 15:  Isom discloses a well system for lifting a fluid from a well.  The well system comprising: a wellhead adaptor (joint 18) that terminates with concentric first and second threads (threads in bore 82 and for threads 80).  A tubing system (12, 14) that is mechanically attached to the wellhead adaptor.  The tubing system including a proximal joint pipe element, the proximal joint pipe element having an inner pipe and an outer pipe, the inner pipe being provided within a bore of the outer pipe, wherein the first and second threads of tubing system attaches to the wellhead adaptor attach by a single rotational motion to a thread of the inner pipe and a thread of the outer pipe, respectively, of the proximal joint pipe element (see Fig. 2, showing the threaded connections).
CLAIM 16:  The wellhead adaptor comprises: an outer body having a bore; and an inner body located inside the bore and having an annulus A, wherein the inner body and the outer body define an annulus B, which is concentric to annulus A (see Fig. 2 showing annuluses).
CLAIM 17:  The system comprises a compressor, wherein the outer body has a port that fluidly communicates the annulus B to the compressor (see col. 7, lines 8-21 discussing compressor supplying fluid).
CLAIM 18:  The inner body has a port that fluidly communicates the annulus A to the compressor (see col. 7, lines 8-21).
CLAIM 20:  The annulus A is independent of the annulus B (see Fig. 2).
CLAIM 21:  A downstream end of the inner body has the first thread and a downstream end of the outer body has the second thread, wherein the first thread is identical to the second thread (see Fig. 2).
CLAIM 22:  The tubing system comprises plural joint pipe elements connected to each other, each joint pipe element having concentric inner and outer pipes, wherein the plural joint pipe elements connect to the proximal joint element (see Fig. 2-7).
CLAIM 25:  The inner body and the outer body are made as an integral piece (see Fig. 2).
CLAIM 27:  This method is inherent to the above structure.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 23, 26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom in view of Land (US 5139090).
CLAIM 19:  Isom discloses the elements of claim 18 as discussed above.
Isom fails to disclose a first flange attached to the port of the outer body, the first flange being in fluid communication with a first valve; and a second flange attached to the port of the inner body, the second flange being in fluid communication with a second valve, different from the first valve.
Land discloses a wellbore connection.
Land discloses a first flange attached to the port of the outer body, the first flange being in fluid communication with a first valve; and a second flange attached to the port of the inner body, the second flange being in fluid communication with a second valve, different from the first valve (see Fig. 1; valves shown on pipeline 19 and BOP related valves).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Isom to include the flanges of Land as claimed as a combination of known prior art elements in which the flanges would serve the same function in the combination as they do in the prior art of securing the connection and controlling the internal forces to give one of ordinary skill in the art a reasonable expectation of success.
CLAIM 23:  Isom fails to disclose bowl attaches with threads to the inner body and seats on the outer body.
Land discloses a bowl (bearing 88) attaches with threads to the inner body and seats on the outer body (see Fig. 6; threaded area 94).
CLAIM 26:  Isom fails to disclose a low bowl that connects by first threads to the outer body; and an upper bowl that connects by second threads to the inner body, wherein the low and upper bowls support an entire weight of the well tubing system.
Land discloses a low bowl connects by first threads to the outer body; and an upper bowl that connects by second threads to the inner body, wherein the low and upper bowls support an entire weight of the well tubing system (see Fig. 6 showing connections to both sides).
CLAIMS 28-30:  These methods are inherent to the above structures.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom.
Isom discloses the elements of claim 16 as discussed above.
Isom fails to disclose wherein the inner body is welded to the outer body.
Examiner takes official notice that welding is well known in the art as a means of securing parts together.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the bodies of Isom to be welded together as described in the claim as an alternative means of securing the parts that would result in the parts being effectively combined as they are in the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 1/4/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant failed to traverse the official notice taken in the previous action; therefore it is taken as admitted prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679